DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais et al. US 2016/0165789 A1.
	With respect to claim 1, Gervais et al. US 2016/0165789 A1 disclose a row unit 20 for a seeding machine 10 operable to plant seeds into soil S, the row unit 20 comprising:
a frame 28,32 supporting a furrow opener 22 for opening a furrow in the soil S, a gauge wheel 56 for rolling atop the soil S, a seed dispenser 72 for dispensing seeds into the furrow, and a furrow closer 36 for closing the furrow;

an acceleration sensor 92 configured to detect accelerations of the row unit 20; and 
a controller 314 in communication with the acceleration sensor 92 and the row unit downforce actuator 52, the controller 314 programmed with an algorithm to maintain a target downforce value (see the disclosure in paragraph [0037]: “desired value”) during operation of the row unit 20, 
wherein the controller 314 is further programmed to abandon the target downforce value and relieve the row unit downforce actuator 52 in response to a signal from the acceleration sensor 92 indicative of acceleration of the row unit 20 in excess of a predetermined threshold 
(see the disclosure in paragraph [0039] and in particular paragraph [0040]: Initially down pressure force is set to a maximum.  If the acceleration signal is outside the “no action” values -threshold - controller changes the pressure of cylinder and downforce is reduced - abandons the target or desired value and actuator is relieved -as appropriate).
With respect to claim 2, see actuator 52 and the disclosure in paragraph [0040].
As to claim 7, see the disclosure in paragraph [0053].
With respect to claim 8, Gervais et al. US 2016/0165789 A1 disclose a row unit 20 for a seeding machine 10 operable to plant seeds (unnumbered) into soil S, the row unit 20 comprising:
a frame 28,32 supporting a furrow opener 22 for opening a furrow (unnumbered) in the soil S, a gauge wheel 56 for rolling atop the soil S, a seed dispenser 72 for dispensing seeds 
a furrow closer downforce actuator 52 operable between the row unit frame 28,32 and the furrow closer 36 to exert an adjustable force that pushes the furrow closer 36 downward on the soil S; and
a controller 314 programmed to increase downforce in response to a detected increase in travel speed (unnumbered) of the row unit 20.
Regarding claim 9, a row unit downforce actuator 52 is controlled by the controller 314 separately from the furrow closer 36, wherein the controller 314 is programmed to increase a target downforce value (see the disclosure in paragraph [0037]: “desired value”) for the row unit 20 as a whole in response to the detected increase in travel speed (unnumbered - since measurement of acceleration necessarily and inherently is considered to encompass measurement of speed).
As to claim 10, a speed sensor 92 (measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) is operable to measure the travel speed (unnumbered) of the row unit 20 and input a signal representative of the travel speed (unnumbered - since measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) to the controller 314.
With respect to claim 11, an acceleration sensor 92 is operable to detect accelerations of the row unit 20 and provide acceleration signals (unnumbered) representative thereof to the controller 314, wherein the controller 314 is programmed to derive the travel speed (unnumbered) of the row unit 20 from the acceleration signals.

With respect to claim 13, Gervais et al. US 2016/0165789 A1 disclose a row unit 20 for a seeding machine 10 operable to plant seeds (unnumbered) into soil S, the row unit 20 comprising:
a frame 28,32 supporting a furrow opener 22 for opening a furrow (unnumbered) in the soil S, a gauge wheel 56 for rolling atop the soil S, a seed dispenser 72 for dispensing seeds (unnumbered) into the furrow (unnumbered), and a furrow closer 36 for closing the furrow (unnumbered);
a row cleaner 63 positioned and operable to engage the soil S and clear residue from the path forward of the furrow opener 22, the row cleaner 63 supported by the frame 28,32 to be adjustable through a range of soil engagement settings 66; and
a controller 314 programmed to adjust a row cleaner engagement setting 66 in response to a detected travel speed (unnumbered - measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) of the row unit 20.
As to claim 14, a row unit downforce actuator 52 is controlled by the controller 314, wherein the controller 314 is programmed to adjust a target downforce value (see the disclosure in paragraph [0037]: “desired value”) for the row unit 20 as a whole in response to the detected travel speed (unnumbered - measurement of acceleration necessarily and inherently is considered to encompass measurement of speed).
Regarding claim 15, the row cleaner 63 is a force-adjustable row cleaner 63 adjustably supported by a variable force actuator 60,58,78,62, and the controller 314 is programmed to 
With respect to claim 16, the row cleaner 63 is necessarily height-adjustable with respect to the frame 28,32, and the range of soil engagement settings 66 corresponds to a range of height settings (unnumbered) such that the controller 314 is programmed to adjust a height of the row cleaner 63 from the soil S to provide an adjusted soil engagement setting 66 within the range of soil engagement settings 66.
As to claim 17, a speed sensor 92 (measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) is operable to measure the travel speed (unnumbered - measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) of the row unit 20 and input a signal (unnumbered) representative of the travel speed (unnumbered - measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) to the controller 314.
Regarding claim 18, an acceleration sensor 92 operable to detect accelerations of the row unit 20 and necessarily provide acceleration signals (unnumbered) representative thereof to the controller 314, wherein the controller 314 is programmed to derive the travel speed (unnumbered) of the row unit 20 from the acceleration signals (unnumbered).
With respect to claim 19, the controller 314 is programmed to detect the travel speed (unnumbered - measurement of acceleration necessarily and inherently is considered to encompass measurement of speed) of the row unit 20 by detection of an operator travel speed (unnumbered) input from an operator (unnumbered).
.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 7, 2021